Citation Nr: 1033223	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for the 
period from March 3, 2005 to November 22, 2005, and in excess of 
10 percent beginning February 1, 2006, for osteoarthritis, left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to March 
1984.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that during the appeal the RO assigned a 100 
percent temporary total disability rating for the period from 
November 22, 2005 to February 1, 2006 for the Veteran's service-
connected left knee disability.  That period is not under appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a January 2007 private medical opinion letter, E. W. Hoeper, 
M.D., noted that the Veteran stated that during service he fell 
40 feet while servicing an aircraft and injured his left knee.  
In addition, he also fell down a flight of stairs and injured 
ligaments and tendons in the same knee.  The Veteran reported 
having psychiatric symptoms related to the fall in 1982.  Dr. 
Hoeper diagnosed the Veteran with PTSD, which he related to the 
Veteran's service, and also diagnosed the Veteran's with chronic 
major depression.

A February 1984 service treatment record reflects that the 
Veteran had suffered left knee trauma after he slipped down some 
stairs at the hospital.  However, service treatment records are 
negative for a 40 foot fall.  The Veteran is service-connected 
for a left knee disability.  The Board also notes that a May 2008 
QTC examination report reflects that the physician questioned 
whether the Veteran's left knee pain was psychological versus 
anatomical.  

In light of the above, the Board finds that a VA opinion is 
required to determine whether the Veteran has an acquired 
psychiatric disability related to service, to include PTSD, or to 
the Veteran's service-connected left knee disability.  

On remand, the RO should expand the claim and consider service 
connection for an acquired psychiatric disability, to include 
PTSD, to include as secondary to the Veteran's service-connected 
left knee disability.   Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. § 
3.310(b) (2009); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In regards to the Veteran's claim for higher ratings for his left 
knee disability, in a July 2010 informal hearing presentation, 
the Veteran's representative asserts that the Veteran has 
sustained progressive worsening of his left knee disability.  The 
Veteran last underwent a QTC examination of his left knee in May 
2008.  Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected left knee disability, 
a more contemporaneous examination is warranted, with findings 
responsive to all applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").  The Board notes that the 
examination reports should set forth specific findings responsive 
to all applicable rating criteria as well as 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 (1995).

Prior to arranging for the Veteran to undergo VA examinations, 
the RO/AMC should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes medical treatment records from the Durham VA medical 
center (VAMC) and the Greenville Community Based Outpatient 
Clinic (CBOC) dated through April 2008.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO/AMC must obtain all outstanding 
medical records from the Durham VAMC and the Greenville CBOC from 
April 2008 to the present, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009) as regards requesting records from 
Federal facilities.

Further, the RO should ensure that the Veteran is properly 
notified of what evidence is needed to support his claim for 
secondary service connection under 38 C.F.R. § 3.310 (revised 
effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC must obtain all outstanding 
pertinent medical records from the Durham 
VAMC and the Greenville CBOC from April 2008 
to the present.

2.  The RO/AMC should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.

The RO/AMC should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claim for 
an acquired psychiatric disability, to 
include PTSD, to include as secondary to 
service-connected left knee disability, under 
the provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006). 

3.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo an appropriate VA 
examination by an appropriate examiner.  The 
entire claims file must be made available to 
the examiner.  All appropriate tests or 
studies should be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current acquired psychiatric disabilities, to 
include PTSD (if appropriate).  With respect 
to each diagnosed disability, the examiner 
should opine whether the disability is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) the such 
disability is the result of injury or disease 
incurred in or aggravated during the 
Veteran's military service.

Further, for each diagnosed acquired 
psychiatric disability, the examiner should 
opine whether it is at least as likely as not 
(i.e. there is a 50 percent or greater 
probability) that such disability (a) was 
caused, or (b) is aggravated by the Veteran's 
service-connected left knee disability.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as revised 
effective in October 2006).  

4.  Then, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the current severity 
of his service-connected left knee 
disability.  The entire claims file must be 
made available to the examiner.  All 
appropriate tests or studies should be 
accomplished with all findings made available 
to the examiner prior to the completion of 
his or her report, and all clinical findings 
should be reported in detail.

The examiner is requested to determine the 
severity of the Veteran's service-connected 
left knee disability with specific findings 
of impairment reported in detail.  The 
examiner should conduct range of motion 
studies of the left knee, expressed in 
degrees.  The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. The 
examiner should also indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss of the left knee due to pain 
and/or any of the other symptoms noted above 
during flare- ups and/or with repeated use; 
to the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.

The examiner should also indicate whether 
there is recurrent subluxation or lateral 
instability of the right knee.  Findings 
regarding left knee scars should also be 
provided.  

5.  Thereafter, the RO/AMC should 
readjudicate each of claims on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


